 REGENCY GRANDE NURSING & REHABILITATION CTR
. 355 NLRB No. 109 
587
Regency Grande Nursing and Rehabilitation Center 
and
 SEIU 1199 New Jersey Health Care Union 
and Local 300s, Production Services and Sales 
District Council, United Food and Commercial 
Workers International Union.  
Cases 22ŒCAŒ
28331, 22ŒCAŒ28384, 22ŒRCŒ12889, and 22ŒRCŒ
12895 
August 23, 2010 
DECISION, ORDER, AND CERTIFICATION OF 
REPRESENTATIVE 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND BECKER On September 3, 2009, the two sitting members of the 
Board issued a Decision, Order, and Certification of Rep-
resentative in this proceeding, which is reported at 354 

NLRB 530.
1  Thereafter, the Respondent filed a petition 
for review in the United Stat
es Court of Appeals for the 
District of Columbia Circuit, and the General Counsel 

filed a cross-application for 
enforcement.  On June 17, 
2010, the United States Supr
eme Court issued its deci-
sion in 
New Process Steel, L.P. v. NLRB
, 130 S.Ct. 2635, 
holding that under Section 3(b) of the Act, in order to 
exercise the delegated author
ity of the Board, a delegee 
group of at least three members must be maintained.  

Thereafter, the Board issued
 an order setting aside the 
above-referenced decision and order, and retained this 
case on its docket for further action as appropriate. 
                                                 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
2 The Board has considered the judge™s decision and the 
record in light of the exceptions and briefs and has de-

cided to affirm the judge™s rulings, findings, and conclu-
sions and to adopt the recommended Order to the extent 
and for the reasons stated in 
the decision reported at 354 
NLRB 530, which has been set aside and which is incor-
porated by reference.
3                                                  2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 

the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 
all cases assigned to a panel, the Board Members not assigned to the 

panel had the opportunity to particip
ate in the adjudication of this case 
at any time up to the i
ssuance of this decision. 
The Respondent has filed a motion requesting that Members Pearce 
and Becker recuse themselves from 
participating in this proceeding.  
Member Pearce is recused, and has ta
ken no part in considering this 
case.  The Respondent™s motion requests that Member Becker be 

recused as a result of his having served as ﬁGeneral Counsel of the 
SEUI when ‚Article XX™ and other internal ‚no raiding™ issues were 
litigated between Local 300, UFCW, the 
party of interest in this case, 
and SEIU Local 1199.ﬂ  Member Becker played no role in and has no 
knowledge of the referenced art. XX
 proceedings.  He served as coun-
sel to the Service Employees Interna
tional Union prior to his service on 
the Board, but never as general counsel to the Union.  Consistent with 
the principles set forth in 
Service Employees Local 121RN (Pomona 
Valley Hospital Medical Center),
 355 NLRB 234 (2010), the Respon-
dent™s request for Member Becker
 to recuse himself is denied. 
3 We find it unnecessary to rely on 
Hanson Material Service
 Corp., 
353 NLRB 71 (2008), cited at 354 NLRB 530, 532 fn. 11. 
 